 



EXHIBIT 10.2
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE OR SUCH
SECURITIES, FILED AND MADE EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE COMPANY
RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT
REGISTRATION UNDER SUCH ACT AND SUCH APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
REPLACEMENT SUBORDINATED CONVERTIBLE PROMISSORY NOTE

         
$1,000,000.00
  Austin, Texas   Effective as of July 7, 2004

     For value received, Tejas Incorporated, a Delaware corporation (the
“Company”), hereby promises to pay to Salter Family Partners, Ltd. or registered
assigns (the “Holder”), the principal sum of ONE MILLION DOLLARS AND NO CENTS
($1,000,000.00), on the dates specified herein, with interest as specified
herein.
     This Note is subject to the following additional provisions, terms and
conditions:
ARTICLE 1. DEFINITIONS.
     Section 1.1. Certain Definitions.
     “Applicable Rate” means 10% per annum.
     “Bankruptcy Law” means Title 11, United State Code or any similar federal
or state law for the relief of debtors.
     “Business Day” means any day that is not a Saturday or Sunday or a day on
which banks are required or permitted to be closed in Austin, Texas.
     “Common Stock” means the Company’s common stock, $0.001 par value.
     “Conversion Price” means Ten Dollars ($10.00).
     “Default Rate” means 14% per annum.
     “DGCL” means the Delaware General Corporation Law, as amended from time to
time.
     “Distribution Event” means any insolvency, bankruptcy, receivership,
liquidation, reorganization or similar proceeding (whether voluntary or
involuntary) relating to the Company or its property, or any proceeding for
voluntary or involuntary liquidation, dissolution or other winding up of the
Company, whether or not involving insolvency or bankruptcy.

1



--------------------------------------------------------------------------------



 



     “Holder” has the meaning given to such term in the first paragraph of this
Note.
     “Interest Payment Date” means the first day of each calendar quarter.
     “Maturity Date” means December 1, 2005.
     “Maximum Rate” means the maximum nonusurious interest rate permitted under
applicable law.
     “Note” means this Replacement Subordinated Convertible Promissory Note made
by the Company payable to the Holder, together with all amendments and
supplements hereto, all substitutions and replacements herefor, and all
renewals, extensions, increases, restatements, modifications, rearrangements and
waivers hereof from time to time.
     “Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Preferred Stock Conversion Price” means One Thousand Dollars ($1,000.00).
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Subsidiary” means Tejas Securities Group, Inc., a wholly-owned subsidiary
of the Company.
ARTICLE 2. BASIC TERMS.
     Section 2.1. Principal.
          (a) Scheduled Repayment. The principal of this Note shall be due and
payable on the Maturity Date.
          (b) Prepayment. The principal and/or interest on this Note may not be
prepaid in whole or in part without the prior consent of Holder.
     Section 2.2. Interest.
          (a) The Company agrees to pay interest in respect of the unpaid
principal amount of this Note at a rate per annum equal to the lesser of the
Applicable Rate or the Maximum Rate. Notwithstanding the preceding sentence, the
Company agrees to pay interest in respect of overdue principal, and, to the
extent permitted by law, overdue interest, at a rate per annum equal to the
lesser of the Default Rate or the Maximum Rate.
          (b) Interest on the unpaid principal amount of this Note shall be due
and payable (i) on each Interest Payment Date and the Maturity Date, (ii) upon
the payment or conversion of any of the principal of this Note, (iii) at the
maturity of this Note (whether by

2



--------------------------------------------------------------------------------



 



acceleration or otherwise), and (iv) after maturity (whether by acceleration or
otherwise), on demand.
          (c) All computations of interest, both before and after maturity,
shall be made on the basis of a year of 365 days (or 366 days, as applicable)
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest is payable.
     Section 2.3. Payments in General. Whenever any payment to be made under
this Note shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the
applicable rate during such extension. Each payment received by the Holder shall
be applied first to collection expenses, if any, then to the payment of accrued
but unpaid interest hereunder, and then to the reduction of the unpaid principal
balance hereof.
     Section 2.4. Surrender of Note on Transfer or Conversion. This Note shall,
as a condition to transfer, be surrendered to the Company in exchange for a new
Note in a principal amount equal to the principal amount remaining unpaid on the
surrendered Note, and with the same terms and conditions as this Note. In case
the entire principal amount of this Note is prepaid or converted pursuant to
Article 4, this Note shall be surrendered to the Company for cancellation and
shall not be reissued.
     Section 2.5. No Collateral. This Note is unsecured.
     Section 2.6. Subordination. The Holder’s rights to payments hereunder are
subordinate to the rights and security interests of First United Bank pursuant
to Promissory Note dated February 17, 2004, as amended, modified, revised or
restructured from time to time. The Company shall obtain the prior written
consent of Holder prior to (i) incurring any indebtedness for borrowed money
following the date of this Note or (ii) subordinating this Note to any rights
and security interests granted to a bank or other third party institutional
lender following the date of this Note. Upon giving such written consent, the
Holder agrees to execute all documentation reasonably requested by a bank or
other third party institutional lender to subordinate the Holder’s rights to
payment under this Note.
ARTICLE 3. DEFAULT AND REMEDIES.
     Section 3.1. Events of Default. An “Event of Default” occurs if:
          (a) the Company defaults in the payment of principal or interest on
the Note when the same becomes due and payable and such default continues for
3 days after the Company has received written notice thereof;
          (b) default by the Company in the punctual performance of any other
obligation, covenant, term or provision contained in this Note, and such default
shall continue unremedied for a period of 10 days or more following written
notice of default by Holder to the Company;

3



--------------------------------------------------------------------------------



 



          (c) the closing price of the Company’s publicly traded Common Stock,
as reported on a national or regional securities exchange, quotation system, or
over-the-counter bulletin board, is less than $1.00 per share for ten
(10) consecutive trading days;
          (d) Mark Salter is no longer employed by the Company or the
Subsidiary;
          (e) the net liquidating equity of the Subsidiary held at its clearing
organization as of the close of business on the last Business Day of a calendar
month is less than Two Million Dollars ($2,000,000); or
          (f) the Company (i) commences a voluntary case concerning itself under
any Bankruptcy Law now or hereafter in effect, or any successor thereof; (ii) is
the object of an involuntary case under any Bankruptcy Law; or (iii) commences
any Distribution Event or is the object of an involuntary Distribution Event.
     Section 3.2. Remedies.
          (a) If an Event of Default (other than an Event of Default under
Section 3.1(f)) shall occur, the Holder may declare by notice in writing given
to the Company, the entire unpaid principal amount of the Note, together with
accrued but unpaid interest thereon, to be immediately due and payable, in which
case the Note shall become immediately due and payable, both as to principal and
interest, without presentment, demand, default, notice of intent to accelerate
and notice of such acceleration, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or elsewhere to the contrary
notwithstanding; provided, that if the only Event of Default arises under
Section 3.1(d) because Mark Salter has died or become disabled, then the Notice
shall become due and payable, both as to principal and interest, sixty (60) days
after receipt of such notice by the Company.
          (b) If an Event of Default under Section 3.1(f) shall occur and be
continuing, the entire unpaid principal amount of the Note, together with
accrued but unpaid interest thereon, shall automatically become immediately due
and payable, both as to principal and interest, without presentment, demand,
default, notice of intent to accelerate and notice of such acceleration, protest
or notice of any kind, all of which are hereby expressly waived, anything herein
or elsewhere to the contrary notwithstanding.
          (c) If any Event of Default shall have occurred, the Holder may
proceed to protect and enforce their rights either by suit in equity or by
action at law, or both.
ARTICLE 4. CONVERSION.
     Section 4.1. Right of Conversion.
          (a) The Holder shall have the right at any time, to convert, subject
to the terms and provisions of this Article 4, the unpaid principal of this Note
into a number of fully paid and nonassessable shares of Common Stock equal to
(i) the amount of unpaid principal that the Holder elects to convert pursuant to
Section 4.2, divided by (ii) the Conversion Price.

4



--------------------------------------------------------------------------------



 



          (b) In the event (i) the Company amends its certificate of
incorporation in accordance with the DGCL and its existing certificate of
incorporation and bylaws (including but not limited to obtaining approval of the
Company’s stockholders for such amendment) to authorize the Company to issue
shares of preferred stock with such terms as described in (c) below and (ii) the
Board of Directors of the Company establishes, in accordance with the DGCL and
its amended certificate of incorporation and bylaws, a separate series of the
Company’s preferred stock with such terms as described in (c) below and for the
purpose of enabling the Holder to convert this Note into shares of such
preferred stock, then the Holder shall have the right at any time to convert,
subject to the terms of this Article 4, the unpaid principal of this Note into a
number of fully paid and nonassessable shares of the Company’s preferred stock
(the terms of which are described in Section 4.1(c) below, the “Preferred
Stock”) equal to (i) the amount of unpaid principal that the Holder elects to
convert pursuant to Section 4.2, divided by (ii) the Preferred Stock Conversion
Price.
          (c) The terms of the Preferred Stock shall generally include (i) a 10%
cumulative dividend payment requirement, payable on a quarterly basis, (ii) a
right of the Company to mandatorily convert the Preferred Stock into Common
Stock at the Conversion Price in the event that the Common Stock of the Company
trades above $10.00 per share for ten (10) consecutive trading days with a
trading volume of at least 50,000 shares for each such trading day, (iii) a
liquidation preference over the Common Stock equal to the Conversion Price (as
appropriately adjusted for any stock splits, stock dividends or similar events),
(iv) a right of the Holder to convert the Preferred Stock into Common Stock on a
one-for-one basis, subject to antidilution provisions similar to the
antidilution provisions set forth in Section 4.8, (v) the Preferred Stock shall
vote on an as converted basis with the Common Stock on all matters requiring a
stockholder vote except where a separate class vote is required pursuant to the
terms of the DGCL, and (vi) such other terms as agreed to by the Holder and the
Company. Notwithstanding Section 4.1(b), if the Company and the Holder are
unable to reasonably agree on the terms of the Preferred Stock, the Note shall
not be convertible into Preferred Stock.
     Section 4.2. Mechanics of Exercise. The right of conversion shall be
exercised by the surrender of this Note to the Company during usual business
hours at its principal place of business accompanied by written notice (a) that
the Holder elects to convert all or a portion of the unpaid principal of this
Note and such portion being so converted, and (b) specifying the name (with
address) in which the certificate for shares is to be issued and, if the
certificate is to be issued to a Person other than the Holder, (i) a written
instrument of transfer in form reasonably satisfactory to the Company, duly
executed by the Holder, together with transfer tax stamps or funds therefor if
required pursuant to Section 4.7 and (ii) an opinion of counsel satisfactory to
the Company to the effect that registration of such transfer under the
Securities Act is not required. Upon surrender for conversion, this Note shall
be cancelled and, if less than all of the unpaid principal amount of this Note
is to be converted, the Company shall issue a new Note to the Holder in a
principal amount equal to the unpaid principal amount of this Note not so
converted.
     Section 4.3. Issuance of Shares; Time of Conversion. As promptly as
practicable after the surrender, as herein provided, of this Note for
conversion, the Company shall deliver or cause to be delivered at the Company’s
office (or such other location that the Holder reasonably requests in writing) a
certificate for the shares of Common Stock or Preferred Stock (as the case

5



--------------------------------------------------------------------------------



 



may be) issuable in connection with such conversion. To the extent permitted by
law, the rights of the Holder as the Holder shall cease as of the date of actual
receipt of such stock certificate by the Person entitled to receive the stock
certificate, and the Person entitled to receive the stock certificate
deliverable upon such conversion shall be treated for all purposes as having
become the record holder of the stock represented by such certificate at such
time. Notwithstanding delivery of this Note to the Company for conversion, the
Holder shall be deemed to continue to hold this Note and shall be entitled to
all of the rights hereunder (including interest) until the delivery of such
stock certificate to the Person entitled to receive such stock certificate,
other than rights arising from any Event of Default that results solely from the
expiration of a time period (including the Maturity Date) for so long as the
Company is taking all reasonable efforts to provide such stock certificate
promptly.
     Section 4.4. No Stockholder Rights. Prior to the issuance of Common Stock
or Preferred Stock (as the case may be) upon conversion, the Holder shall not be
entitled to any rights of a stockholder with respect to the Common Stock or
Preferred Stock, including (without limitation) the right to vote such stock,
receive dividends or other distributions thereon, exercise preemptive rights or
be notified of stockholder meetings, and the Holder shall not, by virtue of
holding this Note, be entitled to any notice or other communication concerning
the business or affairs of the Company.
     Section 4.5. Shares to be Reserved. Prior to the time this Note is repaid
in full or is converted pursuant to the terms hereof, the Company covenants that
it will reserve and keep available out of its authorized but unissued Common
Stock or Preferred Stock (as the case may be), free from preemptive rights,
solely for the purpose of issuance upon conversion of this Note as herein
provided, such number of shares of Common Stock or Preferred Stock (as the case
may be) as shall then be issuable upon the conversion of all principal on this
Note. The Company covenants that all Common Stock or Preferred Stock (as the
case may be) which shall be so issuable shall, when issued, be duly and validly
issued and fully paid and nonassessable and shall be free of any liens,
encumbrances, or restrictions on transfer (other than those created by
applicable state and/or federal securities law).
     From and after the date of this Note, the Company shall take all necessary
or desirable actions within its control, including without limitation calling
board and stockholder meetings, sending appropriate notices and proxy materials
for such meetings and actively soliciting proxies, in order to amend its
certificate of incorporation in accordance with the DGCL and its certificate of
incorporation and bylaws (including but not limited to obtaining the approval of
the Company’s stockholders for such amendment) to authorize the Company to issue
shares of preferred stock as soon as is reasonably practicable. The board of
directors of the Company shall (i) adopt a resolution setting forth such
proposed amendment, declaring its advisability and calling a meeting of the
stockholders entitled to vote in respect thereof for the consideration of such
amendment, (ii) recommend to the stockholders the approval of such amendment and
not change such recommendation, and (iii) following the approval of such
amendment by the Company’s stockholders, establish in accordance with the DGCL
and the Company’s amended certificate of incorporation and bylaws a separate
series of the Company’s preferred stock having the terms of the Preferred Stock.
     Section 4.6. No Registration or Listing of Shares.

6



--------------------------------------------------------------------------------



 



          (a) The shares of Common Stock or Preferred Stock (as the case may be)
issuable on conversion will not be registered with any governmental authority
or, in the case of Preferred Stock, listed on any exchange or trading system,
and except as set forth in this Section 4.6, the Company shall have no
obligation to register or, in the case of Preferred Stock, list such stock. The
stock issued upon conversion of the Note shall bear a restrictive legend
describing limitations of the transferability of such stock under the Securities
Act and any other restrictions imposed by law or contract.
          (b) The Holder shall be granted piggy back registration rights in the
shares of Common Stock issuable upon conversion of this Note or the Preferred
Stock, pursuant to the Registration Rights Agreement dated as of this date
hereof between the Company and Holder.
     Section 4.7. Taxes and Charges. The issuance of certificates for stock upon
the conversion of this Note shall be made without charge to the Holder for such
certificates or for any tax in respect of the issuance of such certificates or
the securities represented thereby, and such certificates shall be issued in the
respective names of, or in such names as may be directed by, the Holder;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate in a name other than that of the Holder of the Note, and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
     Section 4.8. Adjustments. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or any other change in the corporate structure of the Company, or
a sale by the Company of all or substantially all of its assets, or any
distribution to stockholders other than a normal cash dividend, the Board of
Directors of the Company shall make appropriate adjustment in the number and
kind of shares of Common Stock into which this Note is convertible; provided,
that in no event shall (a) the Preferred Stock Conversion Rate be less than
$1,000.00 or (b) more than 1,000 shares of Preferred Stock be issued as a result
of conversion of this Note. Without the advance written approval of the Holder,
the Company shall not authorize or issue, or obligate itself to issue, any
capital stock of the Company for a price per share less than the then applicable
Conversion Price, other than Common Stock issued to employees, directors, or
consultants of the Company pursuant to a stock option plan, stock incentive
plan, stock appreciation right, or other plan or arrangement in the ordinary
course of the Company’s business.
ARTICLE 5. MISCELLANEOUS.
     Section 5.1. Amendment. This Note may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof and thereof may be waived, only by a written instrument
executed by the Holder and the Company.

7



--------------------------------------------------------------------------------



 



     Section 5.2. Successors and Assigns.
          (a) The rights and obligations of the Company and the Holder under
this Note shall be binding upon, and inure to the benefit of, and be enforceable
by, the Company and the Holder, and their respective permitted successors and
assigns.
          (b) The Holder may not sell, assign (by operation of law or
otherwise), transfer, pledge, grant a security interest in, or otherwise dispose
of this Note or any portion hereof or any rights or obligations hereunder unless
(i) the Company has granted its prior written consent, and (ii) the Company
shall have received a written opinion of counsel acceptable to the Company,
addressed to the Company, to the effect that any such proposed transfer or other
disposition complies with all applicable Federal and state securities laws;
provided, that the written consent of the Company shall not be required for any
sale, assignment, transfer or other disposition to Mark Salter or his spouse,
parents, siblings or lineal descendants (by blood, marriage or adoption), or any
trust, partnership, corporation, limited liability company or other similar
entity solely for the benefit of Mark Salter or his spouse, parents, siblings or
lineal descendants (by blood, marriage or adoption).
          (c) The registered owner of this Note may be treated as the owner of
it for all purposes.
     Section 5.3. Defenses. The obligations of the Company under this Note shall
not be subject to reduction, limitation, impairment, termination, defense,
set-off, counterclaim or recoupment for any reason.
     Section 5.4. Replacement of Note. Upon receipt by the Company of evidence,
satisfactory to it, of the loss, theft, destruction, or mutilation of this Note
and (in the cases of loss, theft or destruction) of any indemnity reasonably
satisfactory to it, and upon surrender and cancellation of this Note, if
mutilated, the Company will deliver a new Note of like tenor in lieu of this
Note. Any Note delivered in accordance with the provisions of this Section 5.4
shall be dated as of the date of this Note.
     Section 5.5. Attorneys’ and Collection Fees. Should the indebtedness
evidenced by this Note or any part hereof be collected at law or in equity or in
bankruptcy, receivership or other court proceedings, the Company agrees to pay,
in addition to principal and interest due and payable hereon, all costs of
collection, including reasonable attorney’s fees and expenses, incurred by the
Holder in collecting or enforcing this Note.
     Section 5.6. Governing Law. This Note and the validity and enforceability
hereof shall be governed by and construed and interpreted in accordance with the
laws of the State of Texas without giving effect to conflict of laws rules or
choice of laws rules thereof.
     Section 5.7. Waivers. Except as may be otherwise provided herein, the
makers, signers, sureties, guarantors and endorsers of this Note severally waive
demand, presentment, notice of dishonor, notice of intent to demand or
accelerate payment hereof, notice of acceleration, diligence in collecting,
grace, notice, and protest, and agree to one or more extensions for any period
or periods of time and partial payments, before or after maturity, without
prejudice to the Holder.

8



--------------------------------------------------------------------------------



 



     Section 5.8. No Waiver by Holder. No failure or delay on the part of the
Holder in exercising any right, power or privilege hereunder and no course of
dealing between the Company and the Holder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
     Section 5.9. No Impairment. The Company will not, by amendment of its
certificate of incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at times in good faith assist in the carrying out of all the
provisions of this Note.
     Section 5.10. Limitation on Interest. Notwithstanding any other provision
of this Note, interest on the indebtedness evidenced by this Note is expressly
limited so that in no contingency or event whatsoever, whether by acceleration
of the maturity of this Note or otherwise, shall the interest contracted for,
charged or received by the Holder exceed the maximum amount permissible under
applicable law. If from any circumstances whatsoever fulfillment of any
provisions of this Note or of any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Holder shall ever receive anything of value as interest or deemed interest by
applicable law under this Note or any other document evidencing, securing or
pertaining to the indebtedness evidenced hereby or otherwise an amount that
would exceed the highest lawful rate, such amount that would be excessive
interest shall be applied to the reduction of the principal amount owing under
this Note or on account of any other indebtedness of the Company to the Holder,
and not to the payment of interest, or if such excessive interest exceeds the
unpaid balance of principal of this Note and such other indebtedness, such
excess shall be refunded to the Company. In determining whether or not the
interest paid or payable with respect to any indebtedness of the Company to the
Holder, under any specific contingency, exceeds the highest lawful rate, the
Company and the Holder shall, to the maximum extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof,
(c) amortize, prorate, allocate and spread the total amount of interest
throughout the term of such indebtedness so that the actual rate of interest on
account of such indebtedness does not exceed the maximum amount permitted by
applicable law, and/or (d) allocate interest between portions of such
indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable law. The terms and provisions of this
paragraph shall control and supersede every other conflicting provision of this
Note and all other agreements between the Company and the Holder.
     Section 5.11. Severability. If one or more provisions of this Note are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Note and the balance of this Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
[remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



EXECUTED as of the date first written above.

              TEJAS INCORPORATED
 
       
 
  By:  /s/ John F. Garber
 
 
 
 
  Name:  John F. Garber
 
  Title:  Chief Financial Officer

S-1